DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 3, 22, and 23 are pending and examined. 
3.	The objection to claim 3 is withdrawn in view of Applicant’s amendment to the claim. 
4.	The rejection of claim 22 under 35 U.S.C. 102 is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
5.	Applicant’s election of Group I, claims 1-3, 5, and 11, in the reply filed on December 16, 2019 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)). In the instant amendments, Applicant added claim 23.  Given that claim 23 would have been included in the elected group, it is examined herein. 
Claim Objections
6.	In claim 22, the recitation “AHAS/ALS” is redundant, and should be amended to recite one of the two synonymous abbreviations for the enzyme.  In addition, the selected abbreviation should be spelled out.  Similarly, the term “tolerant/resistant” should be amended to recite only one of the two synonymous words. 
	In claims 22 and 23, the phrase “from the plant” should be amended to recite “of the plant,” for clarify.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of the amino acid substitutions, A205V and G654E, without a corresponding amino acid sequence renders the claim indefinite.  This is particularly true given that while positions 205 and 654 appear to refer to the standard numbering in Arabidopsis, the claim is directed to a rice plant.  An express recitation of a reference sequence would obviate the rejection. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 3 and 22 remain and claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel rice plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicant has deposited the seed, and the specification states that the deposits are intended to meet the requirements of the 37 C.F.R. 1.801-809 and the Budapest Treaty, but there is no indication in the specification that the deposits were accepted by the depository, or that the material has/will be irrevocably and without restriction released to the public upon the issuance of a patent (see page 17).
It is noted that pursuant to MPEP 2409, where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.  Given that in the instant case, there is no indication that the deposit has been accepted, the deposit requirement is not met. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
See MPEP 2404.01: The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Response to Arguments 
Applicant argues that “a signed Declaration by Dario Bernacchi, a named inventor, is provided herewith stating that the deposit of the biological materials was made under the Budapest Treaty, and that the specific materials will be irrevocably and without restriction or condition released to the public upon issuance of a patent” (page 4 of the Remarks). 
This is not persuasive, because no Declaration appears to have been filed by Applicant.  It is noted that the statement at issue may be made by the attorney (see the rejection above).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Livore et al (US Patent Publication 20100029485, published February 3, 2010), in view of Roso et al (Field Crop Res. (2010) 119:175-182) and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512). 
The claim is drawn to a progeny plant of the plant grown from the seeds of claim 3, wherein the progeny plant is tolerant/resistant to AHAS inhibitors due to A205V and G654E amino acid substitutions in the amino acid sequence of AHAS.  It is noted that the claim does not specify a filial generation or any other characteristics of the progeny plant besides the presence of the two substitutions.  Therefore, the claim is given its broadest reasonable interpretation as encompassing any rice plant comprising the two substitutions in the AHAS protein. 
Livore et al teach a rice plant comprising at least one copy of a rice AHASL polynucleotide that encodes a herbicide resistant AHASL protein, wherein said protein comprises an A205V substitution (A179V, in rice numbering).  Livore et al teach a seed of said plant, and teach that the plant has enhanced tolerance to at least one class of AHAS inhibiting herbicides (claims 1-14; Examples 1 and 2; see also paragraphs 0014-0018).  Livore et al teach that the A205V substitution occurs in one of the conserved domains of the AHAS enzyme (Table 2).  Livore et al expressly suggests using the rice AHASL molecules of their invention to introduce an additional one or more substitutions, including wherein the substitutions are selected from the known substitutions, including S653N and A205V, among others (paragraph 0055).  Livore et al teach the nucleic acid and amino acid sequences of rice AHASL comprising the A205V substitution (Fig. 1, paragraphs 0029-0032).  
Livore et al teach obtaining the rice plants comprising the A205V substitution using the sodium azide mutagenesis and selection of a known rice cultivar IRGA 417 (Example 1).  Livore et al teach the nucleic acid and the amino acid sequences of the wild type and mutant rice AHASL (Figures 1 and 2).  Livore et al teach that the resultant rice plants were tolerant to two applications of 1x rates of imazapyr and imazapic (paragraph 0207). 
Livore et al do not teach a rice plant comprising an AHASL protein comprising a second, G654E, substitution. 
Roso et al teach a rice cultivar IRGA 422 CL that comprises a mutant AHASL with the G654E substitution (Abstract).  Roso et al teach that said cultivar is one of the main cultivars in Brazil (pg. 180, left col).  Roso et al teach the gene sequences for the mutant AHAS and teach identifying the G654E substitution was found in the vast majority of herbicide tolerant red rice plants as well.  Roso et al teach that the substitution was found in red rice, alone or in combination with other known substitutions (see Introduction on pg. 175-176; pg. 176 right col.; Fig. 3; Table 3).  Roso et al teach that the levels of imidazolinone tolerance conferred by the G654E substitution to cultivated and red rice was lower than those conferred by the other substitutions (pg. 181, left col.).  Roso et al teach that the G654E substitution conferred tolerance to imazethapyr and imazapic (Abstract; pg. 177, let col.).
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHASL gene (Okuzaki et al, Abstract and Introduction).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (Okuzaki et al pg. 512, left col.). 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the rice plant of Livore et al, using the method of Okuzaki et al, and introduce the G654E substitution, taught by Roso et al, onto the rice AHASL of Livore et al.  Alternatively, it would have been obvious to introduce the A205V substitution onto the rice AHASL of Roso et al, which already comprises the G654E substitution.  
One would have been motivated to combine the above teachings for the following reasons.  First, Livore et al expressly suggest combining the A205V substitution with one or more substitutions located in other conserved domains of the AHASL, including with a substitution located in Domain E (S653E), which domain comprises relative position 654 as well.  Second, while both A205V and G654E confer tolerance to imidazolinones, as taught in Livore et al and Roso et al, the level of tolerance conferred by the G654E substitution is relatively low.  Thus, one would be motivated to introduce the A205V substitution into the cultivar of Roso et al, for example, in order to enhance tolerance to imidazolinones.  Third, as taught by Roso et al, the G654E substitution is found in the majority of red rice plants that are resistant to imidazolinones, wherein red rice, a common weed, appears to have acquired the AHASL comprising said substitution from the cultivated rice variety.  Thus, combining the A205V and the G654E substitutions in the same rice plant, and consequently ensuring higher tolerance to imidazolinones, would enable one to more effectively control imidazolinone tolerant populations of red rice. 
Given that Okuzaki et al successfully reduced their method to practice, given the conserved nature of the domains, where positions 205 and 654 is located, and given the known tolerance properties of both A205V and G654E substitutions, one would have had reasonable expectation of success. 
Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662